UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH SCORESE,
Plaintiff, 20 Civ 1976 {JGK)
- against - ORDER
WELLS FARGO BANK, N.A.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The case is referred to the Magistrate Judge for the
purposes of settlement. The parties should advise the Court
within 7 days of the conclusion of any discussions with the
Magistrate Judge. If the parties are unable to settle the case,
the parties should propose a briefing schedule. No further pre-
motion conference is necessary for the summary judgment motion.

SO ORDERED.
ens

Dated: New York, New York ( ~ (Mole
June 24, 2021 SOOM Cia

7 a

| ~~7 “John G. Koeltl
United States District Judge

 
